Citation Nr: 0512740	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  98-08 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.  

2.  Entitlement to service connection for a bilateral ankle 
disorder.  

3.  Entitlement to service connection for residuals of an 
injury to the right leg.  

4.  Entitlement to service connection for a left leg 
disorder.  

5.  Entitlement to service connection for a neck disorder.  

6.  Entitlement to service connection for a low back 
disorder.  

7.  Entitlement to service connection for major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  That rating decision included denial of 
entitlement to a permanent and total disability rating for 
non-service connected pension purposes, and the veteran 
perfected his appeal of the pension claim as well as the 
claims for service connection for musculoskeletal 
disabilities.  

In an October 1998 rating decision, the RO determined that 
the veteran was permanently and totally disabled for non-
service connected pension purposes.  The Board finds, 
therefore, that that issue not before it.  In addition, the 
Board notes that in a March 1999 rating decision, the RO 
denied entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The veteran submitted a notice of 
disagreement with that decision, and the RO provided him a 
statement of the case regarding that issue in May 2000.  The 
veteran did not submit a substantive appeal following the 
issuance of the statement of the case.  Rather, in a 
June 2000 statement he withdrew his appeal of that issue, and 
it is not before the Board.  

In a decision dated in April 2002, the Board denied 
entitlement to service connection for a bilateral foot 
disorder, a bilateral ankle disorder, residuals of an injury 
to the right leg, a left leg disorder, a neck disorder and a 
low back disorder.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In an order 
dated in September 2003, the Court vacated the April 2002 
Board decision and granted a Joint Motion for Remand (Joint 
Motion) filed with the Court by the parties.  In March 2004, 
the Board received additional argument from the veteran's 
representative.  In April 2004, the Board remanded the case 
for additional development, including a VA medical 
examination with opinions.  The case is now before the Board 
for further appellate consideration.  

The issues of entitlement to service connection for a low 
back disorder and major depressive disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims; he has been 
told what evidence VA would obtain and what he should submit, 
and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Any arthritis or degenerative joint disease involving the 
feet, ankles, legs, or neck was first demonstrated many years 
after service; there is no competent evidence that relates 
any current disability of the right foot, left foot, right 
ankle, left ankle, right leg, left leg, or neck to service or 
to any incident of service.  


CONCLUSION OF LAW

No disability of the right foot, left foot, right ankle, left 
ankle, right leg, left leg, or neck was incurred or 
aggravated in service, nor may any arthritis of the feet, 
ankles, legs or neck be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The veteran filed his original service connection claim in 
March 1997.  In November 2000, during the pendency of this 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA, as amended, is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and applies to all pending claims for VA 
benefits.  It provides, among other things, that VA shall 
make reasonable efforts to notify a claimant of relevant 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining such evidence.  
See 38 U.S.C.A. §§ 5103, 5103A.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The VCAA and its implementing 
regulations are applicable to the claims now before the 
Board.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has held that the 
VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004)

In this case, in a letter dated in April 1997, the RO 
requested that the veteran send evidence showing that his 
claimed disabilities had been treated since his discharge 
from service and told him the best types of evidence were 
statements from doctors who had treated him since discharge 
and that the statements should show dates of examination or 
treatment, findings, and diagnoses.  The RO also notified the 
veteran that if he had recently received treatment for any 
claimed disabilities, he should provided a completed release 
authorization form identifying the names and addresses of 
health care providers and the conditions treated and the 
dates of treatment.  The RO explained that VA would attempt 
to obtain identified records or he could contact the doctor 
or hospital and request release of the information.  

In addition, in January 2001, the RO wrote the veteran and 
explained that the VCAA had been signed into law in November 
2000.  In the letter, the RO stated that, in general, a grant 
of service connection for any given disability required 
evidence that the claimed condition was first manifested 
during service and has existed from that time to the present.  
The RO also said some conditions could be considered as due 
to service if they were manifested to a degree of 10 percent 
or more immediately following service.  The RO explained that 
the veteran should submit, or provide release authorizations 
for, evidence showing the appealed conditions have been 
disabling continuously since his release from service or for 
evidence that showed the current conditions were directly 
related to service together with a medical rationale that 
fully accounts for all the evidence.  The RO stated that it 
would assist him in obtaining evidence he identified and for 
which he provided release authorizations where necessary.  

In addition, in a letter dated in June 2004, the RO again 
notified the veteran of the evidence needed to substantiate 
his claims and listed the evidence then of record.  The RO 
explained that the evidence must show he had an injury in 
military service or a disease that began in or was made worse 
during service or that there was an event in service that 
caused injury or disease.  The RO further explained that the 
evidence must show he has a current physical or mental 
disability and that medical evidence, including a VA 
examination, was the kind of evidence that would show this.  
The RO also stated that the evidence must show there is a 
relationship between his current disability and an injury, 
disease, or event in service.  The RO explained that medical 
records or medical opinions usually showed this relationship.  
The RO notified that veteran he should identify and provide 
release authorizations for private evidence supporting his 
claim or should obtain and submit the evidence himself and 
that VA would obtain relevant records from Federal agencies.  
The RO emphasized that the veteran must provide enough 
information about his records so that VA could request them 
from the appropriate person or agency but that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal department or 
agency.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Board recognizes that in none if its letters did the RO 
explicitly request that the veteran submit any evidence in 
his possession that pertains to his claims.  The Board finds, 
however, that the RO's June 2004 letter was in substantial 
compliance with the fourth notice element, as set forth in 
38 C.F.R. § 3.159(b), because when read as a whole it 
notified the veteran that he should submit or identify any 
additional evidence supporting his claims and fulfilled the 
essential purposes of the regulation, that is, giving notice 
of VA's desire to obtain additional information and evidence 
supporting the claims and possibly leading to such 
information and evidence.  Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).  

Also, VA did not fulfill all notice requirements of the VCAA 
until after the initial unfavorable RO determination in the 
claims.  As is evident by the chronology outlined above, the 
VCAA did not, however, become law until long after the 
veteran initiated his claims.  Upon review of the record in 
its entirety, it is the judgment of that Board that during 
the course of the appeal VA has made reasonable efforts to 
develop the claims and subsequent to the enactment of the 
VCAA has provided the veteran with notice that complies with 
the requirements of the VCAA.  The veteran has had multiple 
opportunities to submit and identify evidence and has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.  The Board finds that 
the failure to provide the veteran with the specific type of 
notice outlined in the VCAA prior to the initial unfavorable 
RO determination has not harmed the veteran and that no 
useful purpose could be served by remanding the case on that 
account.  See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  All 
the VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1003); Sutton v. Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the RO obtained the veteran's 
service medical records, requested private medical records 
and provided the veteran with VA examinations.  The RO 
attempted to obtain records pertaining to disability from the 
Social Security Administration, but that agency has informed 
VA it has no such records for the veteran.  The veteran has 
submitted VA and private treatment records, and he and his 
attorney have presented their arguments pertaining to the 
veteran's claims.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of the veteran's claims 
decided herein.  The Board finds that no further assistance 
to the veteran is required.  

Background and analysis

The veteran is seeking service connection for a bilateral 
foot disorder, a bilateral ankle disorder, residuals of an 
injury to the right leg, a left leg disorder, and a neck 
disorder, all of which he attributes to a motor vehicle 
accident in service.  He maintains that his conditions were 
sustained in the accident and were aggravated by the 
requirement of running five to ten miles a day while wearing 
Army-issued boots and by his military occupational specialty 
as telephone pole field wireman, which required climbing 50 
to 90-foot poles wearing iron spurs strapped to his legs, 
feet, and ankles.  

In support of his claims the veteran has submitted a 
notarized statement from a fellow serviceman who reports that 
in the summer or fall of 1968 he was driving a 3/4-ton truck 
when it slid on fresh oil, hit the curb sideways and 
overturned.  He states that the veteran and another soldier 
were in the back of the truck at the time and that the truck 
also had generators in the back.  

At the veteran's service pre-induction examination in July 
1966, he responded affirmatively to the question of had he 
ever had or did he now have cramps in his legs and bone, 
joint, or other deformity.  The examiner elaborated stating 
the veteran reported that he had cramps in his legs in cold 
weather and he once had a knuckle dislocated.  On 
examination, the physician evaluated the veteran's feet, 
lower extremities, neck, and spine as normal.  At an 
inspection in December 1966, a medical officer reported no 
defects were discovered and found the veteran fit for 
military duty.  In February 1967, in response to a dental 
service questionnaire asking whether the veteran had been 
hospitalized in the past five years, the veteran reported 
that he had been in the hospital for treatment of a back 
injury.  

In May 1968, the veteran was seen at a dispensary for a cut 
on his right foot.  The examiner cleaned the wound with 
hydrogen peroxide and dressed it with Bacitracin and a band-
aid.  The veteran returned two days later, and the examiner 
re-cleaned it with hydrogen peroxide and redressed it with 
Bacitracin and Furacin.  

Service medical records show the veteran was seen in the 
emergency room at Womack Army Hospital in July 1968 for 
trauma to the right leg in a vehicular accident.  A 
radiographic report shows that X-rays of the right ankle and 
right lower leg taken on the date of the accident were 
negative.  An ace bandage and elevation were prescribed.  
When the veteran was seen in a dispensary approximately a 
week later, the right ankle was still symptomatic with 
swelling and pain.  An Ace wrap was prescribed, and the 
veteran was put on a temporary profile for two weeks.  In 
August 1968, the veteran was again seen in the dispensary 
pertaining to injury of the right foot.  Wintergreen liniment 
and hot soaks were prescribed, and the profile was extended 
for two additional weeks

On the report of medical history at his service separation 
examination in November 1968, in pertinent part, the veteran 
answered affirmatively to questions of had he ever had or did 
he now have cramps in his legs, back trouble of any kind and 
foot trouble.  The veteran answered yes to the question of 
whether he had consulted or been treated by clinics, 
physician, healers, or other practitioners within the past 
five years.  He said that he had gone to a chiropractor, Dr. 
D.L. Shroyer, for back trouble and had some vertebrae out of 
place.  The military physician who examined the veteran did 
not elaborate on any of the veteran's positive responses.  On 
examination, the physician evaluated the veteran's feet, 
lower extremities, neck, and spine as normal.  

The veteran has reported that after service he received 
treatment for his legs and feet at the VA hospital in 
Columbia, Missouri, in 1982 and 1983.  Records from that 
facility show that in early December 1982 the veteran gave a 
history of flu symptoms four days earlier and said he went to 
his doctor after his knee became red and swollen.  A VA 
hospital summary shows the veteran was hospitalized for a 
week in late December 1982.  His history was that he had been 
in good health until approximately three weeks prior to 
admission when he developed right knee pain, stiffness and 
tenderness.  One week prior to admission, he noted mild 
fevers associated with nausea and vomiting; three days prior 
to admission he noticed increased right knee pain and 
decreased range of motion; and on the day of admission, he 
noticed that his right knee developed a reddened area over 
the patella and became swollen and that his left knee began 
to develop pain and swelling.  At the time of admission, the 
veteran was felt to have an oligoarthritis of unknown cause.  
He had various rheumatology consultations during 
hospitalization, and the final diagnosis was prepatellar 
bursitis.  When the veteran was seen in a VA outpatient 
clinic for follow-up of a history of bilateral knee 
arthralgias in January 1983, he did not complain of joint 
pain.  He said his knees were occasionally "weak," but were 
otherwise normal.  On examination, the knees were non-tender, 
without swelling.  The assessment was prepatellar bursitis, 
resolved.  The veteran was discharged from the clinic.  

The veteran has submitted a medication sheet from the VA 
Hospital in Columbia, Missouri.  It is dated in October 1983, 
and the veteran contends the listed medications were for his 
legs, ankles and feet.  In a letter dated in April 1998, the 
Director of the Harry S. Truman Memorial Veteran's Hospital 
in Columbia, Missouri, stated the veteran received in-patient 
care there in October 1983 to evaluate difficulty swallowing.  

In May 1997, the veteran submitted an undated certification 
from Alan N. Braun, M.D., to The Travelers Insurance Company, 
in which Dr. Braun certified that the veteran had been 
disabled from performing his regular occupation from April 
1987 to the present due to degenerative joint disease and 
fibrositis.  

The veteran submitted an accident report showing he had been 
involved in a motor vehicle accident in February 1996, 
resulting in injury to this neck, back, and other joints.  
The record includes a radiology report dated in March 1996, 
which shows that the veteran underwent computed axial 
tomography (CT) of the cervical spine.  It noted that the 
veteran had been in a motor vehicle accident in late-February 
1996.  The impression following the CT was small protruding 
portion of disc on the right at C5-C6.  The veteran was found 
to be permanently and totally disabled for the purpose of 
eligibility for state medical assistance in May 1997 due to 
headaches, loss of cognitive abilities resulting from head 
injuries in April 1993 and February 1996, and severe 
depression.  

Emergency room records from Skaggs Community Health Center 
dated in April 1997 show that the veteran was seen at that 
time with complaints of neck pain that had been chronic since 
a motor vehicle accident in February 1996.  The veteran 
reported that he had been doing yard work and that his neck 
pain became severe later that day.  The emergency room report 
stated that a cervical spine X-ray showed cervical arthritis 
with no evidence of acute fracture.  The impression on 
release from the emergency room was acute cervical myospasm 
with exacerbation of chronic cervical pain.  In a separate 
radiology report of the same date, the radiologist stated 
that X-rays of the cervical spine were normal.  

At a VA examination in May 1997, the veteran gave a history 
of having been in an accident in service when a 3/4-ton truck 
overturned.  He said he had significant leg and neck 
problems, but no broken bones.  He said his problems kind of 
resolved, but not completely.  The veteran also reported that 
he was hit in the head with a golf ball in 1993 and was in an 
automobile accident in February 1996.  At the May 1997 
examination, the veteran complained that every part of his 
body hurt, including joints and muscles.  On examination of 
the neck and spine, there was limited motion, and diagnoses 
were cervical strain and moderate to severe thoracolumbar 
strain.  X-rays of the cervical spine were normal.  

At the May 1997 VA examination, the veteran reported that he 
had had red, hot, and swollen knees in 1982 and that since 
then he had been having problems in his knees, ankles, 
shoulder, elbows, and hands.  On examination, there was no 
evidence of red, hot, or swollen joints.  The veteran was 
quite sore in all the muscles of his body and quite sore in 
his joints.  He was more tender in the joint line of the 
knees, bilaterally, more in the medial side.  The examiner 
said there was no significant tenderness in the joints 
otherwise.  Range of motion of the knees was from 0 to 100 
degrees, at which range the veteran was screaming.  There was 
full range of motion on passive movement of the feet; active 
movement revealed limited range of motion secondary to pain.  
X-rays of the knees, ankles, and feet were normal.  The 
clinical diagnosis was fibromyalgia.  

An August 1997 VA treatment record indicates that, among 
other medical problems, the veteran had multiple site 
degenerative joint disease, aches, and pains after having 
worked for the railroad for 20 years.  In the record the 
veteran's physician noted that he had been in a motor vehicle 
accident in 1996 that resulted in a bulging cervical disc.  

An October 1997 VA X-ray report notes a clinical history of 
degenerative joint disease of the mortis of both ankles.  The 
X-rays showed the ankle mortise was maintained, bilaterally.  
There was no evidence of fracture, dislocation or bony 
destruction.  The radiologist noted a small spur at the 
posterior aspect of the left calcaneus.  Notes from a VA 
podiatry clinic show that in November 1997 the assessment was 
tendonitis and degenerative joint disease.  Orthotics were 
prescribed.  On a podiatry clinic form of the same date, the 
examiner indicated the veteran was treated for multiple site 
degenerative arthritis and tendonitis.  Records from NovaCare 
show that based on an order from VA that company provided the 
veteran bilateral foot orthotics in December 1997.  

A discharge summary from Columbia Hospital South shows the 
veteran was hospitalized in April 1998 for observation after 
having been sent the previous week to another hospital for an 
apparent overdose of pain medications.  The veteran gave a 
history of pain all over his body and of degenerative 
arthritis involving most of his body.  In a medical 
consultation report and in the discharge summary report of 
physical examination, it was stated that the veteran had 
notable multiple disabilities, and the list included 
arthritis, degenerative joint disease, fibromyalgia, 
tendonitis, and bulging discs of the cervical spine.  

At a VA examination in July 2001, the examiner stated that 
from reviewing the claims file she found that the veteran was 
in a truck accident in service in 1968 when a truck he was in 
rolled over.  She said he was treated with a splint on his 
right lower leg and with pain medications.  He stated that 
after service he worked in a food processing plant for two 
years and then worked as a train conductor until 1988.  He 
said that he had to quit because he lost so much work due to 
his low leg pain and his back pain.  

At the July 2001 VA examination, the examiner examined the 
veteran's right foot and right leg.  The veteran stated that 
his legs, hips, and knees hurt all the time and that he had 
pain in his feet when he walked.  He said his feet were very 
achy and sore and went numb and tingled and he could not walk 
for long distances.  He said his ankle joints became swollen 
on occasion.  In the report of X-rays of the right ankle and 
right foot, the radiologist's impression was probable 1.5-
centimeter calcaneal cyst versus lipoma and a hallux valgus 
deformity of the first digit, which she said was unchanged 
from 1997.  The radiologist said that X-rays of the right 
knee were unremarkable.  The diagnoses reported by the 
clinical examiner as to the right foot were over pronation 
and hallux valgus deformity; the diagnosis reported as to the 
right knee and right ankle was status post crushing injury to 
right lower leg in 1968 with no residual complications.  

At a VA examination in October 2004, the veteran complained 
of problems in his neck, low back, shoulder, knees, hips, and 
feet.  He reported he had constant pain in the neck, which 
radiated to the right wrist and was associated with swinging 
of the hands.  He also complained of pain and swelling in the 
ankles and feet.  He said the pain in the feet was under the 
metatarsal heads and was aggravated by prolonged standing and 
walking.  The physician reviewed the X-rays taken in July 
2001 and said they were interpreted as being within normal 
limits.  After clinical examination, the impression was 
fibromyalgia.  

In the October 2004 examination report, the physician 
considered the veteran's pre-service injury, his service 
medical records pertaining to the truck accident in service 
in July 1968 with X-rays of the right leg and ankle and 
profiles extending to late August 1968, his complaints at 
separation, his separation physical examination, his reposts 
that after service he continued to have problems with his 
neck and all extremities, his post-service automobile 
accident in February 1996, and other post-service treatment.  
The physician said that as far as the neck, shoulders, 
elbows, wrists, knees, ankles and feet were concerned, it was 
his very strong opinion that the veteran had no residual 
problems with his neck, shoulders, elbows and wrists, hips, 
knees, ankles, or feet as a result of events that arose while 
he was on active duty.  In this regard, the physician 
referred to service medical records, which he said did not 
reference problems with these areas and to X-rays, which he 
interpreted as normal, and to current physical findings, 
which he said were negligible.  He stated that he thought 
there was a considerable functional overlay in the veteran's 
clinical picture.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for certain chronic diseases, including arthritis, will be 
presumed if manifest to a compensable degree within a year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In this case, the evidence shows that post-service medical 
records include various diagnoses concerning the veteran's 
feet, ankles, legs and neck.  The evidence shows clinical 
diagnoses of degenerative joint disease and arthritis, and an 
emergency room physician who saw the veteran in 1997 said 
X-rays showed arthritis of the cervical spine, but there is 
no indication of medical evidence of arthritis or joint 
disease until many years after service.  Further, to the 
extent a calcaneal spur on the left, a calcaneal cyst on the 
right, and a hallux valgus deformity of the first digit on 
the right, which were shown in X-rays of the ankles and feet 
in 1997 and 2001, are indicative of arthritis, there is no 
earlier evidence of such changes and there is no medical 
evidence linking those changes to service or to any incident 
of service, including the truck accident in July 1968.  

Not only is there no medical evidence supporting service 
connection for any arthritis or degenerative joint disease of 
the feet, ankles, legs, or neck, the only medical evidence 
concerning the etiology of any current disabilities of the 
feet, ankles, legs, or neck is squarely against the claim.  
In this regard, examiner at the July 2001 VA examination 
examined the veteran, reviewed the record and found that the 
in-service injury to the right lower extremity had not 
resulted in any chronic residuals.  Further, the VA physician 
who examined the veteran in October 2004 also reviewed the 
record and considered the veteran's service medical records, 
his complaints at separation, his separation physical 
examination and post-service treatment along with the current 
examination at which he diagnosed the veteran as having 
fibromyalgia.  The physician specifically stated it was his 
very strong opinion that the veteran had no residual problems 
with his neck, knees, ankles or feet as a result of his 
service.  

The Board is left with the veteran's own opinion and 
statements as to the etiology of his current disabilities of 
the neck, feet, ankles, and legs.  He essentially contends 
that his current disabilities are residuals of injuries he 
suffered in the truck accident in service along with the 
physical rigors of running in Army boots and climbing poles 
as a wireman in service.  The Board notes, however, that 
although the veteran is competent to provide evidence of 
observable symptoms, he is not competent to attribute any 
symptoms to a given cause.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  It is now well established that a lay 
person such as the veteran is not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders, and this veteran's opinion that he has arthritis, 
degenerative joint disease, or any other disability of the 
neck, legs, ankles or feet due to service, including the 
truck accident involving injury of the right lower extremity, 
is therefore entitled to no weight of probative value.  See, 
e.g., Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In summary, the Board finds that any arthritis or 
degenerative joint disease involving the veteran's neck, 
legs, ankles, or feet was first shown many years after 
service, and there is no probative evidence that relates any 
current disability involving the veteran's neck, legs, ankles 
or feet to service or any incident of service including the 
truck accident in July 1968.  The Board therefore concludes 
that the preponderance of the evidence is against the claims, 
and service connection for a bilateral foot disorder, 
bilateral ankle disorder, residuals of injury to the right 
leg, left leg disorder and a neck disorder must be denied.  


ORDER

Service connection for a bilateral foot disorder is denied.  

Service connection for a bilateral ankle disorder is denied.  

Service connection for residuals of an injury to the right 
leg is denied.  

Service connection for a left leg disorder is denied.  

Service connection for a neck disorder is denied.  


REMAND

The remaining musculoskeletal disability for which the 
veteran is seeking service connection is low back disability.  
The veteran contends that his low back disability had its 
onset in service and is the result of injury he received in 
the truck accident in service in 1968.  The veteran's 
attorney has at times argued that the veteran had a back 
injury prior to service that was aggravated by service and 
more recently has argued that the veteran is entitled to the 
presumption of soundness at service entrance.  

The record includes reports of various VA examinations, 
including examinations conducted in July 2001 and October 
1004.  In the report of X-rays of the lumbosacral spine taken 
in July 2001, the radiologist stated there was spina bifida 
occulta at S1 and said the lumbar spine was otherwise 
unremarkable.  At the July 2001 VA clinical examination, the 
examiner noted diffuse tenderness throughout the spinal cord 
and paraspinal muscles and reported painful limited motion of 
the lumbar spine.  The clinical diagnosis was spina bifida 
occulta L1.  At the October 2004 VA examination, the veteran 
complained of constant radiating low back pain, which he said 
was aggravated by bending and lifting.  On examination, there 
was flexion of the lumbar spine to 90 degrees with pain, and 
there was extension to 15 to 20 degrees and bending laterally 
to 30 degrees without increased pain.  The physician said 
that X-rays taken in July 2001 were interpreted as being 
within normal limits.  His impression was fibromyalgia.  

The Board is unable to resolve the discrepancy noted between 
the July 2001 examination report and X-ray report, which both 
stated the veteran has spina bifida occulta, but at different 
locations, and the statement of the October 2004 examiner who 
said the July 2001 X-rays were within normal limits.  In 
Blanchard v. Derwinski, 3 Vet. App. 3001, 301 (1992), the 
Court noted that spina bifida occulta is a congenital cleft 
of the spinal column.  While it is clear from 38 C.F.R. 
§ 3.303(c) that service connection may not be granted for a 
congenital or developmental defect, service connection may be 
granted for a disability that is shown by the evidence to 
have resulted from a defect that was subject to a 
superimposed disease or injury during service.  VAOPGCPREC 
82-90.  

In view of the foregoing, whether the veteran has spina 
bifida occulta and, if so, whether there was a superimposed 
injury in service is relevant to his back disability claim.  
This involves a medical question, which the Board cannot 
resolve.  The Board will therefore remand this issue for a 
new examination, including X-rays, and to obtain a medical 
opinion as to the etiology of any current low back disability 
and its relationship, if any, to service.  

The veteran's service medical records show that at his pre-
induction physical examination in July 1966, the examiner 
evaluated the veteran's spine as normal, and on inspection of 
the veteran in December 1966, a medical officer reported no 
defects were discovered and found the veteran fit for 
military duty.  With those records is a July 1966 letter in 
which D.L. Shroyer, D.C. reported that the veteran was in an 
automobile accident in August 1965 and at that time received 
a back injury.  Dr. Shroyer said some of the low back 
vertebrae were twisted out of place, causing pressure in the 
low back, tightness of the muscles and pain.  He said that 
X-rays revealed there were no broken bones.  Dr. Shroyer 
stated that the veteran was treated with chiropractic spinal 
adjustments and responded well to treatment.  

Service medical records for the veteran show that in his 
statement of personal history dated in November 1966, the 
veteran reported that he was hospitalized for a back injury 
in August 1965 and after he was discharged from the hospital, 
Dr. Shroyer treated him for about three months.  As 
adjudication of the veteran's low back disability claim 
requires consideration of the presumption of soundness 
including whether it is rebutted, action should be taken to 
attempt to obtain any available records of the veteran's 
hospitalization in 1965 as well as any of Dr. Shroyer's 
treatment records that may be available.  

In a rating decision dated in October 2001 the RO denied 
entitlement to service connection for major depressive 
disorder.  Noting that the record includes the veteran's 
notice of disagreement with that decision, which was received 
at the RO in March 2002, the Board, in April 2004, remanded 
that issue requesting that the veteran be furnished a 
statement of the case.  While the RO included the issue of 
service connection for major depressive disorder in its 
January 2005 supplemental statement of the case, there is no 
indication in the record that the RO had previously issued a 
statement of the case on this issue.  The failure to issue a 
new statement of the case is contrary to the provisions of 
38 C.F.R. § 19.31, which states, "[i]n no case will a 
Supplemental Statement of the Case be used ... to respond to a 
notice of disagreement on newly appealed issues that were not 
addressed in the Statement of the Case."  Due process 
requires that the veteran be provided a Statement of the Case 
on this issue.  

In the April 2004 remand the Board pointed out that in his 
notice of disagreement received in March 2002 concerning the 
denial of service connection for major depressive disorder, 
the veteran reiterated his claim for service connection for 
chronic pain syndrome, which he contends is the result of 
injuries received in the motor vehicle accident in service.  
He also argues that his major depression is secondary to his 
chronic pain.  Whether service connection may be granted for 
chronic pain syndrome could affect the issue of secondary 
service connection for major depressive disorder.  The Court 
has stated that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  Since the issue of entitlement to 
service connection for chronic pain syndrome could affect the 
outcome of the claim for service connection for major 
depressive disorder, they must be considered as inextricably 
intertwined.  The AMC must address the inextricably 
intertwined issue of service connection for chronic pain 
syndrome raised by the veteran before proceeding with the 
major depressive disorder service connection appeal.  

Accordingly, the case is REMANDED to the AMC for the 
following actions:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for his claimed 
low back disability, chronic pain 
syndrome or major depressive disorder at 
any time since service.  The AMC should 
specifically request that the veteran 
identify the name and address of the 
hospital where he received treatment for 
a back injury sustained in an August 1965 
automobile accident.  In addition, the 
AMC should request that the veteran 
provide the current address for Dr. D. L. 
Shroyer if different from the address of 
677 South Odell, Marshall, Missouri, on 
his letterhead in his July 1966 letter.  
With authorization from the veteran, the 
AMC should obtain and associate with the 
claims file copies of records identified 
by the veteran that have not been 
obtained previously.  

The AMC should request that the veteran 
provide any evidence in his possession 
that pertains to the claim of entitlement 
to service connection for back 
disability, service connection for 
chronic pain syndrome and/or service 
connection for major depressive disorder.  

2.  The AMC should undertake any 
indicated development, including VA 
examinations, if warranted, regarding the 
issues of entitlement to service 
connection for chronic pain syndrome and 
service connection for major depressive 
disorder.  

3.  The AMC should arrange for a VA 
examination of the veteran to determine 
the nature and etiology of any disability 
affecting the veteran's low back.  X-rays 
should be obtained.  Any other indicated 
studies should be performed.  The 
examiner should state specifically 
whether X-rays show spina bifida occulta, 
and, if so, the location.  The examiner 
should be requested to review pertinent 
documents in the claims file, to include 
evidence pertaining to the veteran's pre-
service automobile accident in 1965, his 
service medical records, his back 
complaints and treatment for muscle 
strain in service, his report of a truck 
accident in service with treatment for 
right leg and ankle injury, his report of 
history of back problems at service 
separation, and his post-service 
automobile accident in 1996.  Having 
reviewed the record and with 
consideration of the examination results, 
the physician should provide a diagnosis 
for all current disabilities affecting 
the low back.  The physician should 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that any current back 
disability had its onset in service or is 
due to any incident of service, including 
a truck accident in July 1968.  In 
addition, the physician should provide an 
opinion, again with complete rationale, 
as to whether any low back disability 
(including spina bifida occulta if 
present) existed prior to service and, if 
so, whether the disability permanently 
worsened in degree during, or as a 
result, of service.  This opinion must 
explicitly consider the May 1967 entry in 
the veteran's service medical records 
concerning the low back.  The claims file 
must be provided to the physician for 
review of pertinent documents and that it 
was reviewed should be noted in the 
examination report.  

4.  Then, after undertaking any 
additional development, including 
conducting any other examinations deemed 
warranted, and in light of the additional 
evidence obtained pursuant to the 
requested development, the AMC should 
readjudicate the issue of entitlement to 
service connection for a low back 
disorder.  In this regard, the AMC should 
consider the presumption of sound 
condition at service entrance and make 
explicit findings as to whether there is 
clear and unmistakable evidence that low 
back disability existed prior to service 
and whether there is clear and 
unmistakable evidence that the disability 
was not aggravated by service.  See 
38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-03.  

In addition, the AMC should adjudicate 
the issue of enlistment to service 
connection for chronic pain syndrome and 
after that should readjudicate 
entitlement to service connection for 
major depressive disorder.  

5.  If the claim of entitlement to 
service connection for low back 
disability is not granted to the 
satisfaction of the veteran, the AMC 
should issue a supplemental statement of 
the case as to that issue, and the 
veteran and his attorney should be 
provided an appropriate opportunity to 
respond.  If service connection for 
chronic pain syndrome is not granted, and 
the veteran provides a timely notice of 
disagreement with that decision, the AMC 
should issue a statement of the case that 
addresses all evidence considered by the 
AMC and informs the veteran of the 
pertinent laws and regulations.  The 
veteran should be advised of the 
procedures and time limits for filing a 
timely substantive appeal.  In addition, 
if service connection for major 
depressive order remains denied, the AMC 
should issue a statement of the case on 
that issue, and the veteran and his 
attorney should be provided the 
opportunity to submit a substantive 
appeal.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


